Proceeding pursuant to article 78 of the CPLR to review respondent’s determination dated November 19, 1971, which canceled petitioner’s restaurant liquor license as of November 29, 1971. Determination modified, on the law, by annulling respondent’s findings sustaining charges 1, 2 and 3 and by reducing the penalty to a suspension of the license for one month. As so modified, determination confirmed, without costs. In our opinion, there was no substantial evidence in the record to sustain the findings (a) that petitioner permitted one not named in the license to avail himself of the license [charge 1], (b) that petitioner’s principal lied at an Authority hearing as to the extent and cost of alterations to the licensed premises [charge 2] and (e) that petitioner’s principal concealed facts as to the extent and cost of alterations to the licensed premises when applying for permission to make the alterations [charge 3]. We further believe that cancellation of the license was an abuse of discretion and too harsh a penalty for the remaining charges which were sustained, namely, the failure to produce records upon request by the Authority [charge 4] and the failure to keep adequate records on the licensed premises [charge 5]; and that a suspension of the license for one month would he an adequate penalty for those offenses. Munder, Acting P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.